DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e. Miyasaka et al., Sahara et al., Mahmoud et al., Tonami (6,768,706), and Standard Test Language for all Systems-Common/Abbreviated Test Language for All Systems (C/ATLAS) failing to teach using binary signal data to determine a remaining useful life measurement of the at least one bearing using a prediction unit.  The newly relied upon reference Mylaraswamy et al. is being relied upon for the newly recited and argued limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al. (2008/0234964) in view of Sahara et al. (2008/0033695) and Mahmoud et al. (2010/0073163), further in view of Tonami (6,768,706), Standard Test Language for all .

	With respect to claim 9, Miyasak et al. teaches in Fig. 10 a data processing monitoring system (80/90) for processing data obtained from a single sensor (62) on a bearing in a condition monitoring system (Fig. 10) arranged to provide a vibration enveloped or an acoustic emission time waveform para. [0219], the data processing system (80/90) comprising: a processing unit (82) communicatively coupled over a wireless communication network [0229] to the single sensor (72) of the condition monitoring system (Fig. 10) and arranged to obtain an acoustic emission envelope time waveform (para. 0219) from the single sensor (72): filter the acoustic emission envelope time waveform (via 104, Fig. 11), and transmitting data to a device of database and recorded (i.e. 96, Fig. 15).
	Miyasak et al. remains silent regarding filtering by subtracting a rolling median filtered signal or by using a non-linear energy operator algorithm to filter other carpet noise based on a nature of the vibration enveloped or the acoustic emission envelope time waveform and counting how many transient events cross a plurality of predetermined thresholds to produce a count, counting a rate at which the transient events cross the plurality of predetermined threshold levels within the vibration enveloped, determining a periodicity of repletion of the transient events by the processing unit, and the count and the rate being transmitted by the processing unit, wherein a binary signal is created and designated as a first value for each positive slope crossing for the plurality of predetermined threshold levels is counted when the periodicity of repetition of the transient events within the time waveform is determined, otherwise a binary signal is created and designated as a second value, wherein the transient events are correlated to component anomalies 
	Sahara teaches a similar filtering process that includes subtracting a rolling median filtered signal (via 105a) based on a nature of an acoustic emission envelope time waveform.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processing unit and filtering process of Miyasak et al. to include the rolling average (i.e. moving) filtering technique because Sahara teaches such filtering removes small abnormalities within the signal, thereby preventing erroneously determined faults [0027].
	Miyasak et al. as modified by Sahara remain silent regarding counting how many transient events cross the thresholds to produce a count, counting a rate at which the transient events cross the plurality of predetermined threshold levels within the vibration enveloped, determining a periodicity of repletion of the transient events by the processing unit, and the count and the rate being transmitted by the processing unit, wherein a binary signal is created and designated as a first value for each positive slope crossing for the plurality of predetermined threshold levels is counted when the periodicity of repetition of the transient events within the time waveform is determined, otherwise a binary signal is created and designated as a second value, wherein the transient events are correlated to component anomalies to evaluate and monitor a condition of the bearing, using binary signal data to determine a remaining useful life measurement of the at least one bearing using a prediction unit, storing the remaining useful life 
Mahmoud et al. teaches a similar signal analysis that includes counting [0139] how many transient events cross a threshold (V) to produce a count (as seen in Fig. 2), counting a rate (i.e. a number of level crossing in a defined block) at which the transient events cross the predetermined threshold level (V) within the signal (Fig. 2), determining a periodicity of repletion (i.e. a number of crossings within a block becoming greater than an event threshold [0140] of the transient events by a processing unit, and the count and the rate being transmitted by the processing unit [0008], wherein the transient events (i.e. [0139] as counted when V crosses a threshold) are correlated (insofar as how “correlated” has been structurally defined) to component anomalies (i.e. a disturbance indicating a level crossing for an element) to evaluate and monitor a condition of an element (i.e. tracking an number of threshold crossing indicating an event).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the system of Miyasak et al. to include the signal processing system of Mahmoud et al. because Mahmoud et al. such processing allows a system to distinguish noise from actual events [0008], thereby improving the processing of Gebski et al, while counting a number of crosses that indicate damage to a bearing based on the detected signals.
Miyasak et al. as modified remains silent regarding there being a plurality of thresholds wherein a binary signal is created and designated as a first value for each positive slope crossing for the plurality of predetermined threshold levels is counted when the periodicity of repetition of 
Tonami teaches a similar system that includes a plurality of thresholds for count values (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further Mahmoud et al. to include the plurality of threshold references of Tonami because Tonami teaches the plurality of thresholds helps improve signal processing, aiding in distinguishing a plurality of abnormalities in the data processed by Mahmoud et al..   
	Miyasak et al. as modified by Sahara et al., Mahmoud et al. (2010/0073163), and Tonami remains silent regarding a binary signal is created and designated as a first value for each positive slope crossing for the plurality of predetermined threshold levels is counted when the periodicity of repetition of the transient events within the time waveform is determined, otherwise a binary signal is created and designated as a second value, and using binary signal data to determine a remaining useful life measurement of the at least one bearing using a prediction unit, storing the remaining useful life measurement such that a complete history log of the remaining useful life measurements of the at least one bearing, from a time of manufacturing of the at least one bearing to a current time, is created.
	Standard Test Language for all Systems-Common/Abbreviated Test Language for All Systems (C/ATLAS) teaches a binary signal (i.e. a signal having a 0 or 1) is created and 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify Miyasak et al. such that a binary signal is created and coded according to crossing and counting events taught by the combination because such a modification allows for collected data from sensors to be coded (pg. 351) and processed, thereby allowing the logic to be implemented on automatic test equipment (abstract) that receive such data.	
Miyasak et al. as modified remains silent regarding using binary signal data to determine a remaining useful life measurement of the at least one bearing using a prediction unit, storing the remaining useful life measurement such that a complete history log of the remaining useful life measurements of the at least one bearing, from a time of manufacturing of the at least one bearing to a current time, is created.
Mylaraswamy et al. teaches a similar monitoring system that includes a binary signal (i.e. a signal created by SDPM 210) is created and designated as a first value for each positive slope crossing for a plurality of predetermined threshold levels is counted when the periodicity of repetition of the transient events within the time waveform is determined, otherwise a binary signal is created and designated as a second value, and using binary signal data (created at SDPM 210) to determine a remaining useful life measurement [0045] of at least one bearing (i.e. a chipped bearing [0039]) using a prediction unit (i.e. ADPR 180), storing the remaining useful 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify Miyasaka such that the binary data created in the prior art of Standard Test Language for all Systems-Common/Abbreviated Test Language for All Systems (C/ATLAS) is used to determine a RUL and stored as a history for that bearing as taught by Mylaraswamy because Mylaraswamy teaches by using the binary data, the system of Miyasaka will be able to identify, diagnose and forecast events that might lead to failures in complex systems [0001], thereby increasing the versatility of Miyasak et al when determining failure will occur.	
The method steps of claim 1 are performed during the operation of the rejected system of claim 9.
With respect to claim 8, Miyasak et al. teaches a computer product in para. [0009] comprising a computer program (i.e. signal processing steps) containing computer program code arranged to cause a computer or a processor para. [009] to execute the steps performed in the operation of the rejected structure of claim 1.

	With respect to claims 2 and 10, Miyasak et al. as modified by Sahara et al. and Mahmoud et al. teaches the data processing monitoring system wherein the modified processing unit of Miyasak et al. is arranged to carry out from a counting (as taught in [0139] of Mahmoud 

With respect to claim 11, Miyasak et al. as modified by Sahara et al. and Mahmoud et al. teaches the modified data processing monitoring system wherein the modified filtering of the acoustic emission envelope time waveform (at step 604 as modified by Sahara et al.) produces a filtered time waveform, and wherein the modified processing unit (of Miyasak et al.) is arranged to carry out on the filtered time waveform the counting of how many of the transient events (via the counting logic of Mahmoud et al.).
The method steps of claim 3 are performed during the operation of the rejected system of claim 11.

With respect to claim 12, Miyasak et al. as modified by Sahara et al. and Mahmoud et al. teaches the data processing monitoring system further comprising a transmission unit [0192] to transmit feature and a display feature (detected anomoly) to display the count (via a computer display of Miyasak et al.) of the acoustic emission envelope time waveform.
The method steps of claim 4 are performed during the operation of the rejected system of claim 12.

With respect to claim 14, Miyasak et al. as modified by Sahara et al. and Mahmoud et al. teaches wherein the modified processing unit (of Gebski et al.) is arranged to provide a histogram of transient event amplitudes (Fig. 5 of Gebski et al.).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853